Citation Nr: 0328529	
Decision Date: 10/22/03    Archive Date: 11/03/03	

DOCKET NO.  00-11 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a bilateral foot 
disability. 

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for a dental disorder. 

5.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to March 
1966.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO).  

In May 2001, the Board remanded this case to the RO for 
additional development.  In December 2002, the claim of 
entitlement to a total and permanent disability rating for 
pension purposes was granted by the RO.  This issue was 
before the Board in May 2001.  As the claim has been granted, 
this issue is not before the Board at this time.

In a January 2003 rating determination, service connection 
for asthmatic bronchitis was denied.  The veteran was 
notified of this determination that month.  The veteran has 
not appealed this decision.  Accordingly, this issue is not 
before the Board at this time.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral hearing loss otherwise related to such 
service. 

2.  Chronic bilateral foot disability was not manifested 
during the veteran's active duty service or for many years 
thereafter, nor is chronic bilateral foot disability 
otherwise related to such service. 

3.  Chronic back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is chronic back disability otherwise related to such 
service.. 

4.  Dental disability was not manifested during the veteran's 
active duty service or for many years thereafter, nor is 
dental disability otherwise related to such service. 

5.  Sinusitis was not manifested during the veteran's active 
duty service or for many years thereafter, nor is sinusitis 
otherwise related to such service..


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2003).

2.  Chronic bilateral foot disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

3.  Chronic back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

5.  Sinusitis was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has taken no development of the evidence pursuant 
to 38 C.F.R. § 19.9(a)(2) in this case.  Thus, the decision 
by the United States Court of Appeals for the Federal Circuit 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), is not applicable.  
The Board therefore finds that it can proceed with this case.  
Additionally, the Board notes that pursuant to 38 U.S.C.A. 
§ 5103(a), upon receipt of a complete or substantially 
complete claim, VA must notify the claimant and claimant's 
representative, if any, of any information or evidence which 
has not already been provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(b) further 
provides that if such information or evidence is not received 
by VA within one year from the date of VA's notice to the 
claimant under 38 U.S.C.A. § 5103(a), no benefit may be paid 
or furnished by reason of the claimant's application.  One of 
the regulations promulgated by VA to implement VCAA has 
recently been invalidated.  Specifically, the Federal Circuit 
has held invalid the provisions of 38 C.F.R. § 3.159(b)(1) 
which allowed a decision to be made before the one-year 
period for submitting new evidence had expired with the 
proviso that if the information or evidence was subsequently 
provided within the one-year period, then VA would 
readjudicate the claim.  Paralyzed Veterans of America, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. Sept. 22, 2003).  In this case, the 
veteran has been provided more than one year to respond to 
the requests of the VA for information in support of his 
case.  Further, he has either directly or indirectly 
responded to the requests for information.  There is no 
indication that the veteran has any additional evidence to 
submit and, as hereinafter discussed, the record 
affirmatively shows that the RO has taken numerous actions to 
assist the veteran in obtaining evidence in support of his 
claim.  Under these circumstances, no useful purpose would be 
served by further delaying appellate review.    

With regard to the duty to assist in obtaining pertinent 
medical records, including service medical records and 
records from the Social Security Administration (SSA), the 
Board finds that the VA has met its duty to assist the 
veteran in the development of this case.  In this regard, it 
is important to note that the veteran was discharged from 
military service in March 1966 and began obtaining SSA 
benefits in the 1980's.  Medical records from SSA regarding 
the veteran's medical condition in the 1980's would have 
limited applicability to the issue before the Board at this 
time.  At any rate, the veteran has provided certain SSA 
records.

The Board finds no basis to remand this case to the RO for an 
additional attempt to obtain medical records regarding 
treatment of the disorders at issue.  The RO has undergone 
what can only be described as an extensive effort to obtain 
pertinent medical records including, but not limited to, 
extensive efforts to obtain private medical records, VA 
outpatient treatment reports, and private medical records.  
There is no indication that additional evidence pertinent to 
the veteran's claims is available or could be obtained by the 
RO.  The RO has attempted to develop this case over several 
years.  The Board finds no basis to return this case to the 
RO in order to obtain additional medical records.  

The Board also finds that the medical opinions obtained by 
the RO meet the requirements of the Board's May 2001 remand.  
The medical examination reports provide a detailed review of 
the medical evidence of record.  Further development would 
serve no useful purpose given the adequacy of these VA 
examinations.

In a June 2001 letter, as well as subsequent letters from the 
RO to the veteran, in several supplemental statements of the 
case and, most importantly, within the May 2001 Board remand, 
the veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence the VA would assist in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In May 
2001, the Board provided the veteran with a detailed history 
of this case and his early treatment for the disorders at 
issue.  In June 2001, the veteran was provided a copy of his 
claims folder.  The veteran has been notified of the laws and 
regulations which set forth the criteria for entitlement to 
service connection.  The discussions in the rating decisions, 
statement of the case, supplemental statement of the case, 
and the Board's remand have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.

The Board sees no areas in which further development is 
needed.  The VA has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
at 394; VAOPGCPREC 16-92.  Accordingly, the Board will 
proceed with the adjudication of the appellant's claim. 

II.  Background

The veteran filed an original claim for compensation benefits 
in February 1968.  He mentioned one disability not at issue 
here, but made no reference to any of the currently claimed 
disabilities alleged to be service-connected.  The RO 
requested the service medical records and they were 
associated with the claims folder.  This is significant as 
this action leaves no reason to believe service medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center.  On enlistment examination in July 
1965, bilateral third pes planus was noted.  The service 
medical records otherwise contain no references of 
complaints, records of treatment, or statements of medical 
history of the currently claimed disorders.  His dental 
records reflect treatment on one occasion in November 1965 
for an aphthus ulcer and on one occasion for a carious tooth 
in December 1965.  On the report of medical history completed 
by the claimant in February 1966, he specifically denied 
having or previously having experienced frequent or severe 
headaches, ear, nose of throat trouble, severe tooth or gum 
trouble, sinusitis, hay fever, asthma, arthritis or 
rheumatism, bone, joint or other deformity, lameness and foot 
trouble.  He was also asked if he had received medical 
treatment over the past five years from a clinic, hospital, 
physician, healer or other practitioner other than those 
reported, and he listed only treatment for a nonrelevant 
disability.  Clinical evaluation on the separation 
examination was negative for relevant pathology; there was no 
clinical evaluation of bilateral pes planus.  Audiometeric 
examination at separation revealed a puretone threshold of 15 
decibels at the 6000 Hertz level; all other readings at all 
frequencies were reported to be 0. 

A summary of an 83-day period of VA hospitalization in 1967 
to March 1968 specifically indicates there were no physical 
problems. 

He filed another claim for compensation benefits in November 
1976.  Again he listed only one nonrelevant disorder.  A VA 
hospital record indicates treatment for nasal polyps in 
November 1976.  A VA hospital record dated January 1978 
reflects that the physical examination did not disclose a 
hearing loss, foot disability, back disability or dental 
disorder.   Chronic sinusitis was noted.  A summary of VA 
hospitalization dated in February to March 1978 likewise 
lacks statements of recorded history or findings indicating 
the presence of a foot disability, back disability or dental 
disorder.  When his musculoskeletal status was reviewed, only 
one nonrelevant disorder was mentioned.  Slightly decreased 
right hearing and chronic sinusitis were reported.  

The record now contains numerous private and VA records dated 
in the 1980's and 1990's.  These reflect, among other things, 
an acute back injury in 1983 leading to surgery.  

In his current claim filed in June 1999, the veteran now 
alleges he was treated in service in "1965" at Ft. Ord for 
right foot, right ankle and low back problems.  No specific 
date or facility was identified.  He also referred to the 
presence of a left ear hearing loss and a dental disorder in 
1965 in service, but did not indicate actual treatment.  

In a July 1999 statement, the claimant appears to allege that 
his service medical records are incomplete.  In an August 
1999 statement, he appears to allege in service treatment for 
sinus symptoms at Ft. Ord, and apparently self-treatment at 
Ft. Gordon.  He appears to refer to treatment with 
decongestants and antibiotics post service for a sinus 
disability, although he specifies no date or provider.  

To insure that all medical records were obtained, the Board 
remanded this case to the RO in May 2001 for development.  In 
May 2001, the veteran requested a complete copy of his claims 
folder.  This was delivered to the veteran in June of 2001.  
Additional medical records were obtained, including medical 
records from the veteran's Social Security Administration 
(SSA) claim.  In November 1999, past medical and surgical 
problems for the past decades (following service) were 
indicated.  In an undated statement, the veteran noted an 
August 1977 medical report indicating sinus infection, 
depression, and disc disease.  This medical report is dated 
more than 10 years after the veteran's discharge from active 
service.  The veteran noted that he injured his back and leg 
when falling from a telephone pole during his military 
service.  

In August 2000, the Board received a medical opinion from 
C.A.H., M.D., noting that the veteran had a long history of 
illnesses and many surgeries.  It was indicated the veteran 
has been unable to perform any gainful employment for many 
years due to his condition.  In June 1999, the VA received a 
statement from a friend of the veteran noting treatment for 
sinusitis for a period of time, from 6 to 8 months.  

In November 1999, K.N.F., M.D., stated that the veteran had 
been a patient of his for many years.  It was indicated the 
veteran had a long history of sinus trouble that has been 
very severe.  It was indicated the veteran had a history of 
exposure to coal dust and other pollutants that may have been 
related to his sinus problems. 

In June 2001, the veteran noted treatment in September and 
October of 1965 for major congestion and for severe sprained 
ankles.  The veteran contends that his sprained ankle injury 
was due to falling from a telephone pole.  The veteran 
contends that following this injury he began to have severe 
lower back spasms.  The veteran noted numerous difficulties 
with his sinuses due to colds, dust, and fumes he inhaled 
during his military service.  The veteran specifically 
indicated that he did not believe that there were any further 
records other than the records the VA has already, but that 
he hoped so.  The veteran contended that his hearing loss was 
due to his shooting of rifles close to him without proper ear 
protection.  He noted extensive treatment for his 
disabilities following his military service.

In November 2001, the RO, after extensive effort, obtained 
additional service records in support of the veteran's 
claims.  These records fail to indicate the disorders at 
issue.  In February 1966, it was indicated that the veteran's 
conduct was unsatisfactory and it was recommended that the 
veteran undergo administrative elimination.  Significantly, 
during this administrative action the veteran was found to 
have no disqualifying mental defect sufficient to warrant 
disposition through medical channels.  

In a statement dated February 2002, the veteran noted 
treatment for his sinusitis condition beginning approximately 
1968 (two years after service).  He noted treatment on an 
outpatient basis during service for burning eyes, sinus 
congestion, and a sore throat.  He contends this was due to 
coal smoke and fumes in the air at the base.  In February 
2002, the RO attempted to obtain medical records cited by the 
veteran in support of his case.  In February 2002, he 
informed the RO that he began use of over-the-counter 
treatment from the time of his discharge to approximately 
1969 for a sinusitis condition.  He noted that his first back 
surgery was in 1981.  No pertinent records not in the 
possession of the VA were indicated.        

Additional medical records were obtained by the RO, including 
a March 1981 outpatient treatment report that indicates that 
the veteran had asthma since 1977.  Significantly, these 
medical records do not indicate treatment for the disorders 
at issue until many years after the veteran's discharge from 
military service.  In addition, they do not cite the 
veteran's military service as the cause of his difficulties.  
These medical records indicate a series of difficulties noted 
by the veteran in the 1970's.  For example, in September 
1978, the veteran was diagnosed with depression.  In March 
1979, the veteran was treated for marked tinnitus.  At this 
time, the examiner stated, in pertinent part:

He has a history of fairly good hearing 
and his audiogram in 1976 showed normal 
hearing bilaterally.  He feels the 
hearing has become worse in the last 3 
days and we confirm this on our audiogram 
which show air and bone levels about 30 
to 40 decibel points as opposed [to] 5 to 
10 decibel point previously.

The veteran was diagnosed with bilateral sensorineural 
hearing loss of undetermined etiology in 1979, more than 10 
years after his discharge from military service.  

Outpatient treatment records continued to note treatment for 
the disabilities at issue many years after the veteran's 
discharge from active service.  In May 1983, a 
hospitalization report indicates that the veteran injured 
himself in April of 1983.  Difficulties with the veteran's 
back were noted.  

In March 1983, the veteran was treated after being hit in the 
jaw with a baseball bat in January of that year.  It was 
noted the veteran had progressive pain, clicking, and 
crepitance of the right temporal mandibular joint ever since.  
Medical records also indicate treatment for sinusitis many 
years after the veteran's discharge from active service.

On examination in March 2002, the veteran contends that the 
bulk of his problems occurred during service with his 
exposure to chronic inhalants from coal and coal fumes burned 
as a primary source of heating.  The veteran contended that 
his back and foot problems stem from an injury in which he 
slid down the telephone pole during an exercise.  Extensive 
difficulties were noted.  Regarding the back disorder, the 
examiner stated that there was a "moderate degree of 
probability" that these injuries were induced by trauma 
encountered at Fort Ord.  

Regarding the veteran's restrictive lung disease, the 
examiner indicated difficulties in answering the question 
posed by the Board.  It was noted that there was some 
conflict with the examiner's findings and the clinical 
record. 

On examination in March 2002, a dentist evaluated the 
veteran.  At this time, the veteran appeared to indicate that 
his jaw disorder was the result of the accident when he 
slipped on a pole during his military service.  Importantly, 
the veteran made no reference to the baseball bat injury many 
years after service.  Studies indicated no obvious dental or 
bone pathology.  A stable Class I occlusion was noted.  Range 
of motion of all excursions was normal.  

In a March 2002 evaluation of the veteran's hearing, the 
veteran contended that prior to his military service he had 
no hearing loss.  In an authorized audiological 
evaluation held in March 2002, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
60
60
60
94
LEFT
45
50
60
60
70

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 92 in the left ear.  The 
examiner indicated severe to profound sensorineural hearing 
loss, slightly worse in the right ear than the left.  
Regarding the question posed by the Board, it was indicated 
that there was a "50 percent or greater likelihood that the 
claimant's sensory neural hearing loss is linked to his 
military service and noise exposure, sustained during that 
time."  It was indicated that this was based on the veteran's 
history and the findings gathered in this examination as 
there was no audiograms available for comparison to the 
claims file.

An MRI study of the veteran's lumbar spine in June 2002 
revealed arthritis with post-surgical changes.  The most 
severely affected levels appeared to be at L3-4 with left 
neural foraminal compromise and moderate to severe stenosis 
with enhancing tissue in the left paracentral region.

On VA examination in November 2002, it was indicated the 
veteran's claims folder had been reviewed.  After an 
extensive evaluation, the veteran was indicated to have a 
back disability and pes planus, grade III, bilaterally.  The 
examiner stated, in pertinent part, that the history related 
by the veteran pertaining to his low back injury and foot 
injuries claimed in military service "do not concur with 
documentation in the [service medical records]."  It was 
indicated that there was no documentation in the service 
medical records of any complaints relating to the low back or 
feet.  The discharge medical examination revealed no history 
of any low back or foot injury, and no treatment for these 
conditions.  It was also noted that there was a history of a 
low back injury at home in 1983 from a fall some 17 years 
after military discharge.  The examiner noted that even with 
the veteran's abbreviated military service, if the claimed 
treatment in the military was adequate and true, one would 
expect some documentation in the service medical records to 
reflect some type of problem to reflect any treatment 
relating to the low back or feet.

On VA examination in November 2002, the veteran's sinus 
condition was evaluated.  Once again, the examiner noted that 
he had reviewed the claims folder.  The veteran at that time 
stated that prior to his induction into service he had "very 
little problems" with sinusitis or upper airway-type 
symptoms.  The veteran contends that he had extensive 
difficulties during his service with this condition.  After a 
detailed evaluation, the veteran was diagnosed with chronic 
rhinosinusitis and polyposis.  An extensive history of asthma 
was also noted.  The examiner stated that he found it 
"likely" that the veteran had underlying allergic rhinitis 
prior to his induction into the service.  It was indicated 
that this may have been exacerbated by a change in climate 
with his move to Fort Ord, California, as well as Fort 
Gordon.  It was noted that the coal pollutants may have 
exacerbated an already present chronic sinusitis and allergic 
rhinitis condition.  However, if the veteran was having 
chronic rhinosinusitis and allergic sinusitis exacerbated by 
environmental factors during his service, the removal of the 
veteran from these environmental factors would likely lead to 
a tapering of the veteran's symptomatology.  At this point, 
the examiner stated that it was difficult to pinpoint a cause 
for exacerbation of these symptoms due to service in the 
military.  

In an addendum to the examination report dated November 2002, 
it was indicated that a review of the veteran's available 
military service records revealed no examinations or 
treatment for any of the medical problems which have been 
discussed in the examination reports by this examiner in 
November 2002.  

In a November 2002 audiometric evaluation, the veteran 
contended that he had bilateral hearing loss since 1965.  The 
veteran reported military noise exposure to loud large guns, 
small arms, warning alarms and blast/explosions.  Following 
diagnostic testing, the veteran's organic hearing sensitivity 
was indicated to be a Category I, bilaterally.  It was noted 
that testing done in February of 1966, shortly before 
discharge, had indicated that the veteran's hearing was 
within normal limits bilaterally.  As a result, the examiner 
concluded that it was not likely that the veteran's hearing 
loss was related to his military noise exposure.

In January 2003, it was indicated in the record that there 
was no response to the RO's request for additional service 
medical records or SSA records.  This issue will be discussed 
below.  The veteran's representative submitted written 
argument in January and September 2003.  

III.  Analysis

The issues before the Board involves claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis and sensorineural hearing loss, are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R 
§ 3.385.

After reviewing the record, the Board finds that there is 
clear medical evidence that the veteran currently suffers 
from bilateral hearing loss, a bilateral foot disability, a 
back disability, some form of dental disorder, and sinusitis.  
The underlying question with regard to each claim is whether 
the current disability was incurred in or aggravated by the 
veteran's active duty service.

At his discharge evaluation in February 1966, the veteran 
specifically denied sinusitis, hay fever, chronic or frequent 
colds, runny ears, ear, nose or throat trouble, lameness, 
bone, joint, or other deformity, arthritis or rheumatism, and 
he failed to cite to the disorders or injuries at issue.  A 
detailed review of the veteran's service medical records, 
which are complete, fails to indicate the disorders at issue.  
These service medical records simply do not support the 
veteran's assertions regarding symptoms related to the 
disorders during his active duty service.  While the Board 
does note the clinical finding of 3rd degree pes planus noted 
on entrance examination, the fact that it was so noted shows 
that this disorder preexisted service, and the lack of any 
evidence showing any pes planus symptomatology at all during 
service, as well as the failure to even note pes planus on 
discharge examination, leads to a finding that there was no 
aggravation of this preexisting disorder during service.  In 
fact, medical records many years later still describe the pes 
planus as grade 3. 

With regard to the dental work conducted during service, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease cannot be 
service-connected for compensation purposes.  38 C.F.R. 
§ 3.381.  At any rate, the dental problems treated during 
service appear to have been acute in nature and did not 
result in any chronic dental disability.  

Additionally, outpatient treatment records and 
hospitalizations following the veteran's discharge from 
active service indicate that the disorders at issue began 
many years after his discharge from active service.  The 
medical records obtained by the RO following the Board's 
remand of this case in May 2001 provide extensive negative 
evidence against these claims.  For example, the May 1983 
hospitalization report indicates an injury in April of 1983, 
the March 1979 outpatient treatment report indicates that the 
veteran had a "history of fairly good hearing" and that an 
audiogram in 1976 had shown normal hearing bilaterally, and 
the medical records from the 1980's indicating treatment for 
numerous difficulties which the veteran himself did not 
associate with his military service.  

The Board also notes that although the veteran filed claims 
for unrelated disorders after service, he did not refer to 
the disorders at issue.  If he was in fact suffering from 
disorders which he felt were related to service it would seem 
reasonable believe that he would have reported them in 
connection with his other claims.   

The Board has carefully considered the evidence that supports 
the veteran's case, including the veteran's statements.  The 
Board has considered the veteran's contention that he injured 
his back and feet when he slid from a pole during his 
military service.  However, the Board finds that the medical 
evidence of record does not support this conclusion.  Service 
medical records do not indicate treatment for either a 
bilateral foot disorder or back disorder during the veteran's 
military service.  The veteran himself, at his discharge 
evaluation, effectively denied any history of the claimed 
disorders.  Post-service medical records, immediately 
following the veteran's discharge from active service, also 
do not support the veteran's contentions regarding this 
critical issue.  

With regard to the March 2002 medical report indicating that 
there is a "moderate degree" of probability that the 
veteran's injuries were induced by trauma he encountered 
during service, the Board finds that this medical opinion is 
entitled to very limited probative value.  Service medical 
records and post-service medical records following the 
veteran's discharge from active service do not support the 
veteran's claim and indications of post-service injuries only 
provide negative evidence against this contention.  

The medical evidence obtain provides extensive information 
which disputes the veteran's contentions.  For example, in 
June 1987 the veteran was treated following a lumbar 
laminectomy.  At that time, it was noted that the veteran 
rolled his truck in March of 1987, leading to this treatment.  

With regard to the March 2002 audiological evaluation, the 
Board has carefully reviewed the contention that there is a 
"50 percent or greater" likelihood that the sensorineural 
hearing loss is linked to his military service and noise 
exposure.  However, the Board finds that the service medical 
records and, most importantly, the outpatient treatment 
report dated March 1979 indicating that the veteran had 
normal hearing in 1976 outweigh this medical opinion.  A 
contemporaneous piece of medical evidence such as this has 
far more probative value than a medical opinion obtained 
decades after the veteran's discharge from active service. 

Within the March 2002 evaluation of the hearing loss, it was 
specifically indicated that the opinion that the veteran's 
hearing loss was "50 percent or greater" related to his 
military service was based on the history and findings 
gathered during this examination as there were "no audiograms 
available for comparison in his [claims file]."  Clearly, the 
evaluator is making this conclusion based on the veteran's 
statements.

The Board finds that the November 2002 medical report is 
entitled to great probative value.  This examiner clearly 
indicates that he has reviewed, in detail, the veteran's 
medical history.  This examiner also provides a detailed 
explanation as to why he does not believe the veteran's back 
or bilateral foot disorder is related to military service 
that the Board finds compelling.  This medical report 
provides only additional negative evidence against the 
veteran's case.

In the opinion of the Board, the November 2002 medical report 
is entitled to great probative weight.  This report clearly 
indicates that the examiner has had the opportunity to review 
the veteran's pertinent medical history.  The pertinent 
medical history, for reasons noted above, only supplies 
negative evidence against the veteran's claims.

The November 2002 addendum provides yet more medical evidence 
against the veteran's claims.  Within this report it is 
indicated that a review of the veteran's available service 
medical records reveal no examinations or treatment for any 
of the medical problems which have been discussed within the 
veteran's medical reports performed that month.  Once again, 
this medical report provides only negative evidence against 
the veteran's contentions.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  With regard to the 
medical opinions that support the veteran's case based on the 
veteran's uncorroborated account of his active service 
experiences, the Court has consistently supported the Board's 
ability to reject such evidence when it has given reasons for 
this determination.  See, e.g., Godfrey v. Brown, 8 Vet. App. 
113, 121 (1995) (Board not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history).  
 
In this case, the Board finds that the evidence that supports 
the veteran's claim is clearly outweighed by the extensive 
medical evidence that refutes the veteran's contentions.  
Post-service medical records indicate treatment for disorders 
that began many years after military service and do not 
associate the veteran's disorders with any injury that is 
alleged to have occurred during his military service.  
Service medical records, fail to support the veteran's 
contentions regarding extensive injuries associated with an 
injury in service.  Further, the veteran's own statements 
made at the time of his discharge do not support his current 
claims.  Recent medical opinions that disassociate his 
current disorders from his limited period of military service 
only provide additional evidence against these claims.  The 
medical evidence that supports the veteran's claims is 
entirely based on the veteran's contentions which are not 
supported by the evidence.  

In sum, the Board is compelled to conclude that the 
preponderance of the evidence is against entitlement to 
service connection for bilateral hearing loss, bilateral foot 
disability, back disability, dental disability and sinusitis.  
It follows that there is not such an approximate balance of 
the positive evidence with the negative evidence to otherwise 
permit a favorable determination as to any issue or issues.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

The appeal is denied as to all issues.



                       
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

